Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian F. Russell on 10/28/2021.

Claims 22, 25, and 28-31 are cancelled. 

REASONS FOR ALLOWANCE
Claims 1, 6-10, 12, 23, 26-27, and 32 allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1 (independent claim 23 being substantively similar), Day teaches (Fig. 20) of a treat dispenser (Abstract, pet toy that dispenses treats), comprising:
a body (Fig. 19, pet toy 400) having an exterior surface (exterior surface 436);
a continuous recess in the body (chamber 444 is continuous), the recess (418) having an outlet (opening 414) and being defined by an interior surface of the body (interior surface of the recess 444) and a base surface in the body (dividing wall 442), 
the interior surface having a first lip protruding into the recess (Annotated Fig. 1 above, first lip), a second lip (Annotated Fig. 1 above, second lip) protruding into the recess (second lip protrudes into the recess 444), a first inset between the first and second lips, and a second inset between the second lip and the base surface (442) (Annotated Fig. 1, first inset between first and second lips, second inset between second lip and base surface 442), wherein:
the first inset defines a first treat-holding position having a first depth relative to the outlet (Annotated Fig. 1 above, first insert can hold a treat having a first depth relative to the outlet 414); and

the first lip is discontinuous with the second lip (Annotated Fig. 1, first lip is discontinuous with the second lip due to the first insert being in between) and the first inset is discontinuous with the second inset (Annotated Fig. 1, first insert is discontinuous with the second insert due to the second lip being in between).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the recess has a first interior dimension at the first lip, a corresponding second interior dimension at the second lip, and a third interior dimension at each of the first and second treat-holding positions, wherein the first, second, and third dimensions differ from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647